OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant, Joseph Lamar McNary, was convicted of possession of over 28 grams of cocaine and sentenced to 28 years’ imprisonment. Appellant appealed to the Dallas Court of Appeals which affirmed the conviction. McNary v. State, 747 S.W.2d 932 (Tex.App.—Dallas, 1988).
We granted appellant’s petition to review the Court of Appeals’ opinion. We have determined, however, that appellant’s petition was improvidently granted.
Just as in any case where this Court refuses to grant a petition for discretionary review, our decision to dismiss appellant’s petition as improvidently granted should not be construed as approval of the Court of Appeal’s opinion.
Appellant’s petition for discretionary review is ordered to be dismissed.
CLINTON and TEAGUE, JJ., dissent.
DUNCAN, J., not participating.